18-13374-mew            Doc 438        Filed 03/11/19 Entered 03/11/19 19:02:49                        Main Document
                                                     Pg 1 of 7


     Marc Kieselstein, P.C.                                         James H.M. Sprayregen, P.C.
     Cristine Pirro                                                 Adam C. Paul, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                           W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS INTERNATIONAL LLP                             KIRKLAND & ELLIS LLP
     601 Lexington Avenue                                           KIRKLAND & ELLIS INTERNATIONAL LLP
     New York, New York 10022                                       300 North LaSalle Street
     Telephone:     (212) 446-4800                                  Chicago, Illinois 60654
     Facsimile:     (212) 446-4900                                  Telephone:      (312) 862-2000
                                                                    Facsimile:      (312) 862-2200

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                         )
     In re:                                                              ) Chapter 11
                                                                         )
     AEGEAN MARINE PETROLEUM NETWORK                                     ) Case No. 18-13374 (MEW)
     INC., et al., 1                                                     )
                                                                         )
                                Debtors.                                 ) (Jointly Administered)
                                                                         )

               AMENDED 2 AGENDA FOR TELEPHONIC HEARING TO BE HELD
                MARCH 13, 2019, AT 11:00 A.M. (PREVAILING EASTERN TIME)

     Time and Date of Hearing: March 13, 2019, at 11:00 a.m. (prevailing Eastern Time)

     Location of Hearing:               The Honorable Judge Michael E. Wiles
                                        United States Bankruptcy Court for the Southern District of New York
                                        Proceeding will be held telephonically only
                                        Contact Courtcall at 1-888-882-6878 to participate
     Copies of Motions:                 A copy of each pleading can be viewed on the Court’s website at
                                        http://www.nysb.uscourts.gov and the website of the Debtors’ notice
                                        and claims agent, Epiq Corporate Restructuring LLC, at
                                        http://dm.epiq11.com/aegean. Further information may be obtained via
                                        email at aegean@epiqglobal.com or by calling 212-225-9200.



 1
       Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
       of their tax identification, registration, or like numbers is not provided herein. A complete list of such information
       may be obtained on the website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/aegean. The
       location of Debtor Aegean Bunkering (USA) LLC’s principal place of business and the Debtors’ service address
       in these chapter 11 cases is 52 Vanderbilt Avenue, Suite 1405, New York, New York 10017.

 2
       Amended items appear in bold.


                                                              1
18-13374-mew        Doc 438    Filed 03/11/19 Entered 03/11/19 19:02:49           Main Document
                                             Pg 2 of 7


 I.   Uncontested Matters Going Forward

               1.      Exclusivity Motion. Debtors’ Motion for Entry of an Order (I) Extending
                       the Debtors' Exclusive Periods to File a Chapter 11 Plan and Solicit
                       Acceptances Thereof Pursuant to Section 1121 of the Bankruptcy Code, and
                       (II) Granting Related Relief [Docket No. 407].

                       Objection Deadline: March 6, 2019, at 4:00 p.m. (prevailing Eastern Time).

                       Responses Received: None.

                       Related Documents: None.

                       A.     Certificate of No Objection Regarding Order Extending the Debtors’
                              Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances
                              Thereof Pursuant to Section 1121 of the Bankruptcy Code
                              [Docket No. 431].

                       Status: This matter is going forward for the purpose of presenting a
                              proposed order.

               2.      Arnold & Porter Interim Fee Application. First Interim Fee Application
                       of Arnold & Porter Kaye Scholer LLP as Special Counsel for the Debtors
                       for Allowance of Compensation and Reimbursement of Expenses for the
                       Period from November 6, 2018 Through December 31, 2018
                       [Docket No. 372].

                       Objection Deadline: March 6, 2019, at 4:00 p.m. (prevailing Eastern Time).

                       Responses Received:

                       A.     Response of the United States Trustee Regarding Fee Applications
                              for First Interim Awards of Compensation and Reimbursement of
                              Out-of-Pocket Expenses [Docket No. 429].

                       Related Documents:

                       A.     Notice of Omnibus Hearing Date and Hearing on First Interim Fee
                              Applications of Professionals for Allowance and Payment of
                              Compensation for Professional Services Rendered and for
                              Reimbursement of Actual and Necessary Expense [Docket No. 353].

                       B.     Supplemental Declaration of D. Tyler Nurnberg in Support of the First
                              Interim Fee Application of Arnold & Porter Kaye Scholer LLP as
                              Special Counsel for the Debtors for Allowance of Compensation and
                              Reimbursement of Expenses for the Period From November 6, 2018
                              Through December 31, 2018 [Docket No. 425].


                                                 2
18-13374-mew        Doc 438    Filed 03/11/19 Entered 03/11/19 19:02:49         Main Document
                                             Pg 3 of 7


                       C.     Certificate of No Objection Regarding First Interim Applications
                              for Allowance of Compensation for Professional Services
                              Rendered and Reimbursement of Expenses [Docket No. 435].

                       Status: This matter is going forward.

               3.      Akin Gump Interim Fee Application. First Interim Application for
                       Allowance of Compensation and Reimbursement of Expenses by Akin
                       Gump Strauss Hauer & Feld LLP as Counsel to the Official Committee of
                       Unsecured Creditors of Aegean Marine Petroleum Network, Inc., et al. for
                       the Period of November 15, 2018 Through and Including December 31,
                       2018 [Docket No. 373].

                       Objection Deadline: March 6, 2019, at 4:00 p.m. (prevailing Eastern Time).

                       Responses Received:

                       A.     Response of the United States Trustee Regarding Fee Applications
                              for First Interim Awards of Compensation and Reimbursement of
                              Out-of-Pocket Expenses [Docket No. 429].

                       Related Documents:

                       A.     Notice of Omnibus Hearing Date and Hearing on First Interim Fee
                              Applications of Professionals for Allowance and Payment of
                              Compensation for Professional Services Rendered and for
                              Reimbursement of Actual and Necessary Expense [Docket No. 353].

                       B.     Certificate of No Objection Regarding First Interim Applications
                              for Allowance of Compensation for Professional Services
                              Rendered and Reimbursement of Expenses [Docket No. 435].

                       Status: This matter is going forward.

               4.      AlixPartners Interim Fee Application. AlixPartners, LLP’s First Interim
                       Application for the Period November 16, 2018 Through December 31, 2018
                       for Allowance of Compensation for Services Rendered and for
                       Reimbursement of Expenses Incurred as Financial Advisor to the Official
                       Committee of Unsecured Creditors [Docket No. 374].

                       Objection Deadline: March 6, 2019, at 4:00 p.m. (prevailing Eastern Time).

                       Responses Received:

                       A.     Response of the United States Trustee Regarding Fee Applications
                              for First Interim Awards of Compensation and Reimbursement of
                              Out-of-Pocket Expenses [Docket No. 429].


                                                3
18-13374-mew        Doc 438   Filed 03/11/19 Entered 03/11/19 19:02:49          Main Document
                                            Pg 4 of 7


                       Related Documents:

                       A.     Notice of Omnibus Hearing Date and Hearing on First Interim Fee
                              Applications of Professionals for Allowance and Payment of
                              Compensation for Professional Services Rendered and for
                              Reimbursement     of    Actual    and   Necessary      Expense
                              [Docket No. 353].

                       B.     Certificate of No Objection Regarding First Interim
                              Applications for Allowance of Compensation for Professional
                              Services Rendered and Reimbursement of Expenses
                              [Docket No. 435].

                       Status: This matter is going forward.

               5.      PJT Partners Interim Fee Application. First Interim Fee Application of
                       PJT Partners LP as Investment Banker to the Official Committee of
                       Unsecured Creditors for Allowance of Compensation and Reimbursement
                       of Out-Of-Pocket Expenses Incurred for the Period of November 15, 2018
                       Through December 31, 2018 [Docket No. 375].

                       Objection Deadline: March 6, 2019, at 4:00 p.m. (prevailing Eastern Time).

                       Responses Received:

                       A.     Response of the United States Trustee Regarding Fee Applications
                              for First Interim Awards of Compensation and Reimbursement of
                              Out-of-Pocket Expenses [Docket No. 429].

                       Related Documents:

                       A.     Notice of Omnibus Hearing Date and Hearing on First Interim Fee
                              Applications of Professionals for Allowance and Payment of
                              Compensation for Professional Services Rendered and for
                              Reimbursement     of    Actual    and   Necessary      Expense
                              [Docket No. 353].

                       B.     First Supplemental Declaration of Tara Flanagan in Connection with
                              the Retention and Employment of PJT Partners LP as Investment
                              Banker to the Official Committee of Unsecured Creditors
                              [Docket No. 430].

                       C.     Certificate of No Objection Regarding First Interim
                              Applications for Allowance of Compensation for Professional
                              Services Rendered and Reimbursement of Expenses
                              [Docket No. 435].

                       Status: This matter is going forward.

                                                4
18-13374-mew        Doc 438   Filed 03/11/19 Entered 03/11/19 19:02:49          Main Document
                                            Pg 5 of 7


               6.      Kobre & Kim Interim Fee Application. First Application of Kobre & Kim
                       LLP, Special Counsel to the Debtors, for Interim Allowance of
                       Compensation for Professional Services Rendered and Reimbursement of
                       Actual and Necessary Expenses Incurred from November 6, 2018 Through
                       December 31, 2018 [Docket No. 376].

                       Objection Deadline: March 6, 2019, at 4:00 p.m. (prevailing Eastern Time).

                       Responses Received:

                       A.     Response of the United States Trustee Regarding Fee Applications
                              for First Interim Awards of Compensation and Reimbursement of
                              Out-of-Pocket Expenses [Docket No. 429].

                       Related Documents:

                       A.     Notice of Omnibus Hearing Date and Hearing on First Interim Fee
                              Applications of Professionals for Allowance and Payment of
                              Compensation for Professional Services Rendered and for
                              Reimbursement     of    Actual    and   Necessary      Expense
                              [Docket No. 353].

                       B.     Certificate of No Objection Regarding First Interim
                              Applications for Allowance of Compensation for Professional
                              Services Rendered and Reimbursement of Expenses
                              [Docket No. 435].

                       Status: This matter is going forward.

               7.      Kirkland & Ellis Interim Fee Application. First Interim Fee Application
                       of Kirkland & Ellis LLP and Kirkland & Ellis International LLP, Attorneys
                       for the Debtors for the Period from November 6, 2018 Through and
                       Including December 31, 2018 [Docket No. 377].

                       Objection Deadline: March 6, 2019, at 4:00 p.m. (prevailing Eastern Time).

                       Responses Received:

                       A.     Response of the United States Trustee Regarding Fee Applications
                              for First Interim Awards of Compensation and Reimbursement of
                              Out-of-Pocket Expenses [Docket No. 429].

                       Related Documents:

                       A.     Notice of Omnibus Hearing Date and Hearing on First Interim Fee
                              Applications of Professionals for Allowance and Payment of
                              Compensation for Professional Services Rendered and for


                                                5
18-13374-mew        Doc 438   Filed 03/11/19 Entered 03/11/19 19:02:49          Main Document
                                            Pg 6 of 7


                              Reimbursement     of      Actual    and     Necessary     Expense
                              [Docket No. 353].

                       B.     Certificate of No Objection Regarding First Interim
                              Applications for Allowance of Compensation for Professional
                              Services Rendered and Reimbursement of Expenses
                              [Docket No. 435].

                       Status: This matter is going forward.

               8.      EY Interim Fee Application. EY Turnaround Management Services LLC's
                       First Interim Application for the Period November 6, 2018 Through
                       December 31, 2018 for Allowance of Compensation for Services Rendered
                       and for Reimbursement of Expenses Incurred as Restructuring Advisor to
                       the Debtors [Docket No. 378].

                       Objection Deadline: March 6, 2019, at 4:00 p.m. (prevailing Eastern Time).

                       Responses Received:

                       A.     Response of the United States Trustee Regarding Fee Applications
                              for First Interim Awards of Compensation and Reimbursement of
                              Out-of-Pocket Expenses [Docket No. 429].

                       Related Documents:

                       A.     Notice of Omnibus Hearing Date and Hearing on First Interim Fee
                              Applications of Professionals for Allowance and Payment of
                              Compensation for Professional Services Rendered and for
                              Reimbursement     of    Actual    and   Necessary      Expense
                              [Docket No. 353].

                       B.     Certificate of No Objection Regarding First Interim
                              Applications for Allowance of Compensation for Professional
                              Services Rendered and Reimbursement of Expenses
                              [Docket No. 435].
                       Status: This matter is going forward.




                                                6
18-13374-mew    Doc 438   Filed 03/11/19 Entered 03/11/19 19:02:49      Main Document
                                        Pg 7 of 7


 New York, New York                 /s/ Marc Kieselstein
 Dated: March 11, 2019              Marc Kieselstein, P.C.
                                    Cristine Pirro
                                    KIRKLAND & ELLIS LLP
                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                    601 Lexington Avenue
                                    New York, New York 10022
                                    Telephone:     (212) 446-4800
                                    Facsimile:     (212) 446-4900
                                    - and -
                                    James H.M. Sprayregen, P.C.
                                    Adam C. Paul, P.C. (admitted pro hac vice)
                                    W. Benjamin Winger (admitted pro hac vice)
                                    KIRKLAND & ELLIS LLP
                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                    300 North LaSalle Street
                                    Chicago, Illinois 60654
                                    Telephone:     (312) 862-2000
                                    Facsimile:     (312) 862-2200

                                    Counsel to the Debtors and Debtors in Possession




                                         7
